DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Specification page 10, ¶ [0031], recites in part “Different tissues result in a range of scattering patterns, with one being opaque to NIR penetration.” The term “one” should be corrected to read as --bone-- such that the sentence in question reads as follows:
Different tissues result in a range of scattering patterns, with bone being opaque to NIR penetration.
It is noted that this correction would not be considered new matter because the ordinarily skilled artisan would have understood “one” to be a typographical error for “bone”, particularly in view of the next sentence in the Specification which reads as “In 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites in part “filtering out contributions of skin characteristics from said first plurality of said detected signals, said filtering producing a second plurality of said detected signals that is filtered, wherein said second plurality of said detected signals that is filtered consists of signals produced only by scattering and reflectance, of said NIR beam from said NIR energy source, by skeletal anatomy of said patient associated with said region” (emphasis added). Similarly, claim 8 recites in part “a filter for filtering out contributions of said skin characteristics from said first plurality of said detected signals, to produce a second plurality of said detected signals that is filtered, wherein said second plurality of said detected signals that is filtered consists of signals produced only by scattering and reflectance of said NIR beam, from said NIR energy source, by skeletal anatomy of said patient associated with said region”.
The Specification as originally filed does not disclose filtering/a filter such that the signals produced as a result of filtering the detected signals (i.e., the “second plurality of said detected signals” as recited in the claims) “consists of signals produced only by scattering and reflectance of said NIR beam, from said NIR energy source, by skeletal anatomy of said patient associated with said region” are required by the claim.
The Specification merely recites, for example, filtering out skin characteristics for the plurality of detected signals at step 240 such the contribution from the individual patient's skin that is derived from the characterization step performed at 210; i.e., the data collected at the plurality of detectors is filtered to remove the contribution from the individual patient's skin that is derived from the characterization step performed at 210 (see ¶ [0040]). In this sense, the Specification appears to support signals that exclude contributions of skin characteristics (due to the filtering of the detected signals), but does not support exclusion of everything else but “signals produced by scatting and reflectance, of said NIR beamform said NIR energy source, by skeletal anatomy of said patient associated with said region” as recited in the claims.
It is further noted that even if Specification recited that the second plurality of said detected signals  “consists of signals produced only by scattering and reflectance of said NIR beam, from said NIR energy source, by skeletal anatomy of said patient associated with said region”, the limitation in question would still lack written description support for the following reasons:
It is noted that the filter/filtering limitation is considered a computer implemented functional limitation in view of ¶ [0020] which recites:
[0020] It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise as apparent from the following discussions, it is appreciated that throughout the present disclosure, discussions utilizing terms such as "performing," "varying," "filtering," "detecting," "determining," or the like, refer to actions and processes of a computer system or similar electronic computing device or processor. The computer system or similar electronic computing device manipulates and transforms data represented as physical (electronic) quantities within the computer system memories, registers or other such information storage, transmission or display devices.

MPEP 2161.01 recites in part:
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. v. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a).

In this case, the claims define the invention in functional language specifying a desired result (i.e., filtering out contributions of skin characteristics from the detected signals such that the filtered signals consists of signals produced only by scattering and reflectance, of said NIR beam from said NIR energy source, by skeletal anatomy of said filtering” or use of a “filter”.
It is noted that although the Specification discloses determining signaling characteristics for skin related to at least one of skin reflectance characteristics, skin transmittive characteristics, and a skin fluorescence characteristics, such that the signaling characteristics are filterable from the plurality of detected signals:
[0036] For example, when determining skin characteristics, the method includes performing another optical scan on the region of the patient using another source emitting NIR energy. In one embodiment, the source emits energy of varying intensity for a given frequency. In another embodiment the source emits energy of varying frequency. In still another embodiment, the source emits energy of varying intensity and frequency (e.g., wavelength). The method further includes determining signaling characteristics for skin related to at least one of skin reflectance characteristics, skin transmittive characteristics, and a skin fluorescence characteristics, such that the signaling characteristics are filterable from the plurality of detected signals. As such, in one embodiment, the data collected provides a reflectance "spectral cube" which could be assessed for maximal reflectance of underlying anatomy (e.g., through filtering).

the Specification does not disclose any steps or algorithm for the filtering itself. For example, Specification does not disclose how the determined skin characteristics are actually used to filter the detected signals.

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.
Applicant argues by way of amendment that the rejections under §112, first and second paragraphs, should be withdrawn. These rejections have been withdrawn; see §112, first paragraph rejection above).

Examiner Remarks Regarding Prior Art
The prior art of record does not teach or suggest the “filtering”/“filter” limitation as recited in the claim; in particular, the prior art of record does not teach that “said second plurality of said detected signals that is filtered consists of signals produced only by scattering and reflectance of said NIR beam, from said NIR energy source, by skeletal anatomy of said patient associated with said region”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793